PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/176,431
Filing Date: 31 Oct 2018
Appellant(s): ADVANCED MICRO DEVICES, INC. et al.



__________________
R. Brice Turner (Reg No. 77,312)
For Appellant















EXAMINER’S ANSWER

This is in response to the appeal brief filed on 04/21/2022 appealing from the final rejection mailed on 06/14/2021 and notice of appeal filed on 10/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Before the examiner responds to the appellant’s remarks, the examiner would like to first explain how the claims have been interpreted, and how the examiner has interpreted the art in light of the claim interpretation.
Independent claim 1 recites a method for handling memory access requests. In this method, at the input/output management unit a memory access request is received from a bus device, the memory access request comprises a memory address and a virtual machine ID (VMID). The management unit maps the VMID to a virtual function ID (VFID). Then the management unit accesses a page table associated to the virtual machine, and verify authorization to access memory region by the page table. Upon authorization by the page table, the memory access request is completed.
Yamaguchi [US 2015/0128137] teaches a memory access request handling method as “DMA read request handler” in Fig. 5 and Fig. 9. Furthermore, Fig. 15C elaborates a transaction request header, which shows a request ID and identifier of the VM using device. Fig. 15A and 15B shows the memory address is also part of the request.
Almasi et al. [US 2016/0188452] teaches mapping of virtual machine ID to virtual function ID in paragraph 0006 as “the assigning each of the plurality of virtual functions an associated memory are includes maintaining a per-virtual function mapping table identifying a respective one mapping function for each of the virtual functions, and each of the mapping functions mapping one of the memory areas of the physical area to an associated virtual memory.”
Gilbert et al [US 2020/0050364] teaches accessing of page table associated to the virtual machine in paragraph 0054 as “the memory management module 348 can determine a guest mode in which the VM is running and can associate the virtual machine with a host page table in view of the determination. The host page table may be associated with the virtual machine, for example, by storing the host page table in association with an identifier of the virtual machine (e.g., in memory 310 or any other suitable storage device).”
Smith et al. [US 2018/0307622] teaches based on authorization by the page table, the memory access request is completed in paragraph 0019 as “GPU 130 is configured to perform a lookup of the TLBs for a first translation request using a first virtual address, first virtual memory identifier (VMID), and first virtual function identifier (VFID). If the lookup results in a miss, the TLB is configured to allocate an entry for the given translation request, where the entry is addressable by the first virtual address, first VMID, and first VFID. Also, if the lookup results in a miss, the L1 TLB is configured to convey the first translation request and the first VMID and first VFID to the L2 TLB 160.”
Independent claim 10 recites a method of interrupt handling from a bus device associated to a virtual machine, identifying memory region is assigned to a virtual machine based on mapping of virtual machine ID to virtual function ID, and storing a payload at the memory region.
Yamaguchi teaches a method of interrupt handling from a bus device associated to a virtual machine in paragraph 0073 as “a unit that enables the hypervisor to detect data output for the outside. This unit (e2) is realized by a DMA interrupt control unit 16, which will be described later, notifying the hypervisor of "DMA read request detection interrupt" or "DMA read data detection interrupt".” A hypervisor indicates a virtual machine and DMA interrupt control unit handles interrupts received from a DMA bus. Yamaguchi further teaches storing payload of the interrupt at the memory region in paragraph 0225 as “The DMA interrupt control unit 16 can determine a VM 40 for which an interrupt needs to be generated by referring to this table 16b (see Steps S124 and S126 illustrated in FIG. 7 and Steps S234 and S236 illustrated in FIG. 17).” So, the DMA control unit can determine the VM the DMA operation (i.e., writing the payload) to be performed.
Smith teaches identifying memory region is assigned to a virtual machine based on mapping of virtual machine ID to virtual function ID in the abstract as “The system detects a translation request generated by a first virtual machine with a first virtual memory identifier (VMID). The translation request is conveyed from the execution unit to the first TLB.” The VMID to VFID translation is done in the TLB level.
Independent claim 12 recites an apparatus performing same set of steps recited in independent claim 1. 
Yamaguchi [US 2015/0128137] teaches a memory access request handling method as “DMA read request handler” in Fig. 5 and Fig. 9. Furthermore, Fig. 15C elaborates a transaction request header, which shows a request ID and identifier of the VM using device. Fig. 15A and 15B shows the memory address is also part of the request.
Almasi et al. [US 2016/0188452] teaches mapping of virtual machine ID to virtual function ID in paragraph 0006 as “the assigning each of the plurality of virtual functions an associated memory are includes maintaining a per-virtual function mapping table identifying a respective one mapping function for each of the virtual functions, and each of the mapping functions mapping one of the memory areas of the physical area to an associated virtual memory.”
Gilbert et al [US 2020/0050364] teaches accessing of page table associated to the virtual machine in paragraph 0054 as “the memory management module 348 can determine a guest mode in which the VM is running and can associate the virtual machine with a host page table in view of the determination. The host page table may be associated with the virtual machine, for example, by storing the host page table in association with an identifier of the virtual machine (e.g., in memory 310 or any other suitable storage device).”
Smith et al. [US 2018/0307622] teaches based on authorization by the page table, the memory access request is completed in paragraph 0019 as “GPU 130 is configured to perform a lookup of the TLBs for a first translation request using a first virtual address, first virtual memory identifier (VMID), and first virtual function identifier (VFID). If the lookup results in a miss, the TLB is configured to allocate an entry for the given translation request, where the entry is addressable by the first virtual address, first VMID, and first VFID. Also, if the lookup results in a miss, the L1 TLB is configured to convey the first translation request and the first VMID and first VFID to the L2 TLB 160.”
The examiner believes the above claim mapping addresses the majority of the appellant’s arguments. However, examiner would answer each argument individually for better clarification here.
Appellant’s first argument in page 5 of the appeal brief is The rejection of Claim 10 is improper because the office action fails to consider the claim as a whole. Examiner respectfully disagrees. The claim is interpreted by the examiner as: a method of interrupt handling from a bus device associated to a virtual machine, identifying memory region is assigned to a virtual machine based on mapping of virtual machine ID to virtual function ID, and storing a payload at the memory region. Examiner relied on combination of Yamaguchi and Smith to map this claim. Both Yamaguchi and Smith teach storage system with virtual memory management. Therefore, the arts are analogous. Yamaguchi teaches a storage system configured to perform input/output operation on a virtual machine. A hypervisor configured to manage the virtual machine,  a monitoring unit to monitor memory access, and a DMA interrupt control unit to capture and process the interrupts. Even though Yamaguchi teaches usage of VMID for identification of virtual machines, the specification of Yamaguchi does not explicitly teach identifying memory region is assigned to a virtual machine based on mapping of virtual machine ID to virtual function ID. To overcome the deficiency, examiner relied on analogous art Smith. Smith teaches VMID to VFID mapping using the translation lookup buffer in abstract and in more detail in paragraph 0014 as “The first TLB is also configured to allocate an entry for the first virtual address, where a location of the entry in the first TLB is determined by at least the first VMID. The second TLB is configured to perform a lookup utilizing at least the portion of the first virtual address, the first VMID, and the first VFID.” The Yamaguchi-Smith combination teach every limitation of the claim 10 clearly and establish a proper 35 USC § 103 rejection.
Appellant’s second argument in page 7 of the appeal brief is The Rejection of Claim 10 is Improper Because the Cited Art Does Not Disclose or Suggest “in response to receiving an interrupt from a bus device associated with a first virtual machine, identifying a memory region exclusively assigned to the first virtual machine based on mapping a virtual machine identifier (VMID) associated with the interrupt to a virtual function.” Examiner respectfully disagrees. Examiner would like to point out to Yamaguchi paragraph 0225 for mapping of this limitation. Paragraph 0225 recites: “When the hypervisor 20 allocates a PCIe device to the VM 40 using the DMA remapping function 11b, the FT control unit 21, as illustrated in FIG. 15C, in the monitoring target PCIe device management table 16b, sets a requester ID corresponding to the PCIe device in association with an identifier VMID of the VM 40 using the PCIe device. The DMA interrupt control unit 16 can determine a VM 40 for which an interrupt needs to be generated by referring to this table 16b (see Steps S124 and S126 illustrated in FIG. 7 and Steps S234 and S236 illustrated in FIG. 17).” The recited portion clearly teaches DMA interrupt control unit can determine a VM for which an interrupt needs to be handled. Same paragraph further teaches each VM is identified by a VMID. In Fig. 15C, table 16b shows the mapping of requester ID to VMID. Altogether, it is clear the mapping element, interrupt handling element and identifying of the virtual machine based on the VMID elements are all present in the Yamaguchi reference. 
Appellant’s 3rd argument in page 11 of the appeal brief is The rejection of Claim 1 is improper because the office action fails to consider the claim as a whole. Examiner respectfully disagrees. The claim is interpreted by the examiner as: a method for handling memory access requests. In this method, at the input/output management unit a memory access request is received from a bus device, the memory access request comprises a memory address and a virtual machine ID (VMID). The management unit maps the VMID to a virtual function ID (VFID). Then the management unit accesses a page table associated to the virtual machine, and verify authorization to access memory region by the page table. Upon authorization by the page table, the memory access request is completed. Examiner relied on combination of Yamaguchi, Almasi, Gilbert and Smith to map this claim. Yamaguchi, Almasi, Gilbert and Smith teach storage system with virtual memory management. Therefore, the arts are analogous. Yamaguchi teaches a memory access request handling method as “DMA read request handler” in Fig. 5 and Fig. 9. Also, Fig. 15C elaborates a transaction request header, which shows mapping of a request ID to the identifier of the VM. Fig. 15A and 15B shows the memory address is also part of the request. Primary reference Yamaguchi does not explicitly teach mapping of virtual machine ID to virtual function ID, accessing of page table associated to the virtual machine and based on authorization by the page table, the memory access request is completed. Almasi teaches mapping of virtual machine ID to virtual function ID in paragraph 0006 as “the assigning each of the plurality of virtual functions an associated memory are includes maintaining a per-virtual function mapping table identifying a respective one mapping function for each of the virtual functions, and each of the mapping functions mapping one of the memory areas of the physical area to an associated virtual memory.” Gilbert teaches accessing of page table associated to the virtual machine in paragraph 0054 as “the memory management module 348 can determine a guest mode in which the VM is running and can associate the virtual machine with a host page table in view of the determination. The host page table may be associated with the virtual machine, for example, by storing the host page table in association with an identifier of the virtual machine (e.g., in memory 310 or any other suitable storage device).” Smith teaches based on authorization by the page table, the memory access request is completed in paragraph 0019 as “GPU 130 is configured to perform a lookup of the TLBs for a first translation request using a first virtual address, first virtual memory identifier (VMID), and first virtual function identifier (VFID). If the lookup results in a miss, the TLB is configured to allocate an entry for the given translation request, where the entry is addressable by the first virtual address, first VMID, and first VFID. Also, if the lookup results in a miss, the L1 TLB is configured to convey the first translation request and the first VMID and first VFID to the L2 TLB 160.” The combination of the references teache every limitation of the claim 1 clearly and establish a proper 35 USC § 103 rejection.
Appellant’s 4th argument in page 13 of the appeal brief is The Rejection of Claim 1 is Improper Because the Cited Art Does Not Disclose or Suggest “accessing, by the IOMMU, a first set of page tables based on the mapping, the first set of page tables being exclusively associated with the first VM.” Examiner respectfully disagrees. Gilbert teaches the association of the VM with the page table in paragraph 0054 of the specification. Gilbert recites: “the memory management module 348 can determine a guest mode in which the VM is running and can associate the virtual machine with a host page table in view of the determination.” A page table is used for mapping logical address to physical address and controlled by the memory management component of the hypervisor [Ref. Fig 1, element 130 and 142]. A memory management component is synonymous to the appellant’s input-output memory management unit (IOMMU).
Appellant’s 5th argument in page 16 of the appeal brief is The rejection of Claim 12 is improper. Examiner respectfully disagrees. The claim is interpreted by the examiner as: a processor for handling memory access requests. In this method, at the input/output management unit a memory access request is received from a bus device, the memory access request comprises a memory address and a virtual machine ID (VMID). The management unit maps the VMID to a virtual function ID (VFID). Then the management unit accesses a page table associated to the virtual machine, and verify authorization to access memory region by the page table. Upon authorization by the page table, the memory access request is completed. Examiner relied on combination of Yamaguchi, Almasi, Gilbert and Smith to map this claim. Yamaguchi, Almasi, Gilbert and Smith teach storage system with virtual memory management. Therefore, the arts are analogous. Yamaguchi teaches a memory access request handling method as “DMA read request handler” in Fig. 5 and Fig. 9. Also, Fig. 15C elaborates a transaction request header, which shows mapping of a request ID to the identifier of the VM. Fig. 15A and 15B shows the memory address is also part of the request. Yamaguchi further recites a I/O controller in paragraph 0012, which is essentially a processor performing the operations. Primary reference Yamaguchi does not explicitly teach mapping of virtual machine ID to virtual function ID, accessing of page table associated to the virtual machine and based on authorization by the page table, the memory access request is completed. Almasi teaches mapping of virtual machine ID to virtual function ID in paragraph 0006 as “the assigning each of the plurality of virtual functions an associated memory are includes maintaining a per-virtual function mapping table identifying a respective one mapping function for each of the virtual functions, and each of the mapping functions mapping one of the memory areas of the physical area to an associated virtual memory.” Gilbert teaches accessing of page table associated to the virtual machine in paragraph 0054 as “the memory management module 348 can determine a guest mode in which the VM is running and can associate the virtual machine with a host page table in view of the determination. The host page table may be associated with the virtual machine, for example, by storing the host page table in association with an identifier of the virtual machine (e.g., in memory 310 or any other suitable storage device).” Smith teaches based on authorization by the page table, the memory access request is completed in paragraph 0019 as “GPU 130 is configured to perform a lookup of the TLBs for a first translation request using a first virtual address, first virtual memory identifier (VMID), and first virtual function identifier (VFID). If the lookup results in a miss, the TLB is configured to allocate an entry for the given translation request, where the entry is addressable by the first virtual address, first VMID, and first VFID. Also, if the lookup results in a miss, the L1 TLB is configured to convey the first translation request and the first VMID and first VFID to the L2 TLB 160.” The combination of the references teach every limitation of the claim 12 clearly and establish a proper 35 USC § 103 rejection.
Appellant’s 6th argument in page 17 of the appeal brief is The obviousness rejection of dependent claims 2 and 13 are improper because the arts used for rejection does not disclose or suggest mapping a virtual machine identifier to a virtual function identifier by mapping the first request identifier to the virtual function identifier as claimed. Examiner respectfully disagrees. Smith recites in paragraph 0019: “GPU 130 is configured to perform a lookup of the TLBs for a first translation request using a first virtual address, first virtual memory identifier (VMID), and first virtual function identifier (VFID).” The GPU, which is a processing element, does the mapping of VMID to VFID via the TLB.
Appellant further argued in page 17 of the appeal brief that the rejections to dependent claims 2, 6, 7, 13, 17, 18 and 20 are improper based on the arguments to the independent claims. Since examiner already responded to the arguments to the independent claims, this argument is moot.
Appellant further argued in page 18 of the appeal brief that the rejections to dependent claims 3, 4, 14 and 15 are improper based on the arguments to the independent claims. Since examiner already responded to the arguments to the independent claims, this argument is moot.
Appellant further argued in page 18 of the appeal brief that the rejections to dependent claims 8 and 19 are improper based on the arguments to the independent claims. Since examiner already responded to the arguments to the independent claims, this argument is moot.
Appellant further argued in page 19 of the appeal brief that the rejections to dependent claim 11 is improper based on the arguments to the independent claims. Since examiner already responded to the arguments to the independent claims, this argument is moot.
Examiner believes he answered all arguments presented in the appeal brief. Examiner respectfully requests the board to sustain the rejection.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MASUD K KHAN/Primary Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.